                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

FREEDOM FROM RELIGION                                §
FOUNDATION, INC. and JOHN ROE,                       §
                                                     §
       Plaintiffs,                                   §
                                                     §
v.                                                   §       CASE NO. 4:19-cv-01934
                                                     §
WAYNE MACK, in his personal capacity                 §
and in his official judicial capacity on             §
behalf of the State of Texas,                        §
                                                     §
       Defendant.                                    §

______________________________________________________________________________

     NOTICE REGARDING THIRD PARTY THE STATE OF TEXAS’S MOTION
           FOR LEAVE TO FILE BRIEF REGARDING ITS INTERESTS
______________________________________________________________________________


       On Friday, October 18, 2019, the State filed its Motion for Leave to File Brief Regarding

Its Interests [ECF No. 20] as unopposed, based on undersigned counsel’s understanding of the

parties’ positions following telephone conferences. On Monday, October 21, 2019, counsel for

Plaintiffs advised counsel for the State that Plaintiffs are in fact opposed to the State of Texas

moving to file a brief as a third party. Accordingly, the State respectfully submits this notice to

correct its earlier certificate of conference [ECF No. 20 at 3], which was based on a

miscommunication between counsel, and to inform the Court that its currently pending Motion for

Leave to File Brief Regarding Its Interests is opposed by Plaintiffs.




                                                 1
Respectfully submitted.

KEN PAXTON
Attorney General of Texas

JEFFREY C. MATEER
First Assistant Attorney General

DARREN L. MCCARTY
Deputy Attorney General for Civil Litigation

THOMAS A. ALBRIGHT
Chief, General Litigation Division

/s/ Christopher D. Hilton
CHRISTOPHER D. HILTON
Texas Bar No. 24087727
So. District No. 3029796
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 463-2120
FAX: (512) 320-0667
christopher.hilton@oag.texas.gov

Counsel for the State of Texas




  2
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served via

the Court’s CM/ECF system on October 21, 2019, to all counsel of record.

                                            /s/ Christopher D. Hilton
                                            Christopher D. Hilton




                                               3
